Citation Nr: 1115861	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.  

2.  Entitlement to a rating in excess of 20 percent for a service connected low back disability. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In the Veteran's October 2009 substantive appeal, it was unclear whether he desired a Board hearing.  Through subsequent correspondence, he requested an RO hearing.  He was scheduled for a hearing, but it was cancelled and not rescheduled.  

The Veteran perfected an appeal to the Board for the issue of a rating in excess of 20 percent for a service connected low back disability.  It has not been certified for appeal.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  Since the Veteran has perfected an appeal with respect to this issue, the Board will consider the issue despite it not being certified as on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of service connection for a prostate disorder is remanded to obtain outstanding medical records, and the issue of an increased rating for a low back disability is remanded to fulfill the Veteran's request for a Travel Board hearing.  

In February 2008 correspondence, the Veteran included a release form for a private medical provider, Dr. S.W.  From this release form it was unclear whether Dr. S.W. treated the Veteran for his back condition or prostate condition.  Due to the uncertainty, the RO did not contact Dr. S.W. for his records.  The Veteran also submitted a January 2009 release form that listed Dr. S.W. as providing treatment for the claimed prostate disorder.  Notably, the available private medical records list Dr. S.W. as the Veteran's primary care physician.  The Board finds that Dr. S.W. must be contacted for his records before this claim may be reviewed the merits.  38 C.F.R. § 3.159(c)(1) (Duty to assist includes a reasonable effort required to obtain relevant private medical records).    

In addition, the Veteran requested a Travel Board hearing in his October 2010 substantive appeal.  The hearing request has not been fulfilled.  Such hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Thus, the case must be returned to the RO to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with the necessary authorization form for the release of treatment records from Dr. S.W.  Document all correspondence.  The RO/AMC should then obtain these records and associate them with the claims folder.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, schedule the Veteran for a Travel Board hearing at the RO with respect to his claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


